PD-0469&0470&0471&0472-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 4/27/2015 11:55:10 AM
                                                                       Accepted 4/27/2015 3:34:47 PM
                                                                                       ABEL ACOSTA
                                  IN THE                                                       CLERK
                        COURT OF CRIMINAL APPEALS

JOHN B. ISBELL,                        §
    APPELLANT                          §
V.                                     §         NO. ___________
                                                                      April 27, 2015
                                       §
THE STATE OF TEXAS,                    §
     APPELLEE                          §

                STATE’S MOTION TO EXTEND TIME TO FILE
                 PETITION FOR DISCRETIONARY REVIEW

      COMES NOW the State of Texas, by and through Sharen Wilson, the

Tarrant County Criminal District Attorney and files this motion to extend the time

for two weeks to file a petition for discretionary review.

                                           I.

      The court of appeals below is the Court of Appeals for the Second Court of

Appeals District. The styles and numbers of the cases in the Fort Worth Court are

Isbell v. State, Nos. 02-14-00124-CR, 02-14-00125-CR, 02-14-00126-CR, and

02-14-00127-CR

                                           II.

      On March 26, 2015, the Fort Worth Court issued an opinion reversing the

trial court’s judgments. See Isbell v. State, No. 02-14-00124(-127)-CR, 2015 WL
1407749 (Tex. App.—Fort Worth March 26, 2015) (mem op., not designated for

publication).trial court’s judgment. The State did not file a motion for rehearing.
                                          III.

      The current deadline for filing the State’s petition for discretionary review is

April 27, 2015. The State now requests an extension of 14 days – until May 11,

2015 – to file the State’s petition. The State has not previously requested an

extension of time to file a petition for review in this case.

                                          IV.

      This extension is not for the purposes of delay, but rather so that

undersigned counsel may adequately set forth the State’s position in its grounds for

review. The undersigned has been working not only on this PDR, but on the State’s

reply briefs in Gray v. State, No. 02-14-00249-CR; Guzman v. State,

02-14-00297-CR; and a petition for review in Pinkston v. State, No.

02-14-00041-CR.

      Wherefore, the State prays that the Court grant an extension of 14 days to

May 11, 2015 for filing the State’s petition for discretionary review.




                                           2
                                                     Respectfully submitted,

                                                     SHAREN WILSON
                                                     Criminal District Attorney
                                                     Tarrant County, Texas

                                                     DEBRA WINDSOR
                                                     Assistant Criminal District Attorney
                                                     Chief, Post-Conviction
                                                     Tarrant County, Texas

                                                     /s/ James Gibson_____________
                                                     JAMES GIBSON, Assistant
                                                     Criminal District Attorney
                                                     401 W. Belknap Street
                                                     Fort Worth, Texas 76196-0201
                                                     (817) 884-1687
                                                     FAX (817) 884-1672
                                                     State Bar No. 00787533
                                                     COAAppellateAlerts@TarrantCounty.com



                                         CERTIFICATE OF SERVICE

          A copy of the State's Motion to Extend Time to File Petition for

Discretionary Review has been e-served to opposing counsel, the Hon. Barry G.

Johnson, Barrygj@aol.com, 2821 E. Lancaster, Fort Worth, Texas 76103, on April

27, 2015.


                                                           /s/ James Gibson
                                                           JAMES GIBSON
H:\GIBSON.G17\MOTIONS\Isbell; ext to file pdr.docx




                                                       3